MEMORANDUM **
Jaime Diaz-Aspina appeals from the district court’s order denying his second 18 U.S.C. § 3582(c)(2) motion to modify his sentence. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.
Following the district court’s grant of his first motion to modify his sentence in 1996, reducing his sentence from 310 months to 293 months, Diaz-Aspina now contends, pursuant to United States v. Boolcer, 543 U.S. 220, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005), and United States v. Hicks, 472 F.3d 1167 (9th Cir.2006), that he is entitled to a full resentencing proceeding so that the district court may consider a further sentence reduction. This contention is foreclosed. See Dillon v. United States, — U.S. -, 130 S.Ct. 2683, 2692-93, 177 L.Ed.2d 271 (2010) (concluding that neither the constitutional nor the remedial aspects of Booker apply to a resentencing proceeding under § 3582(c)(2)).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.